

116 S3573 IS: American-Made Protection for Healthcare Workers and First Responders Act
U.S. Senate
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3573IN THE SENATE OF THE UNITED STATESMarch 24, 2020Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require personal protective equipment to be included in the strategic national stockpile, and to require the Federal Government to procure such equipment from United States sources, and for other purposes.1.Short titleThis Act may be cited as the American-Made Protection for Healthcare Workers and First Responders Act.2.Inclusion of personal protective equipment in the Strategic National StockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following:(6)Personal protective equipment(A)In generalThe Secretary, in coordination with the Secretary of Homeland Security, shall ensure that the supplies of the strategic national stockpile includes personal protective equipment in a quantity that is sufficient for a 1-year supply during a nationwide pandemic.(B)DefinitionIn this paragraph, the term personal protective equipment—(i)has the meaning given such term by the Commissioner of Food and Drugs, which includes protective clothing, helmets, gloves, face shields, goggles, facemasks, and other equipment designed to protect the wearer from injury or the spread of infection or illness; and(ii)includes ventilators, respirators, disinfecting wipes, and hand sanitizer. (7)Congressional briefingsNot later than 180 days after the date of enactment of this paragraph, and every 180 days thereafter until the date that is 5 years after the date of enactment of this paragraph, the Secretary shall provide a briefing to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on the inventory of drugs, vaccines and other biological products, medical devices, and other supplies in the strategic national stockpile.. 3.National strategic stockpile of personal protective equipment for first responders(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following:529.National strategic stockpile of personal protective equipment for first responders(a)DefinitionsIn this section—(1)the term first responder means a public safety officer as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284); and (2)the term personal protective equipment—(A)has the meaning given such term in paragraph (6) of section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)); and(B)includes such other equipment as determined appropriate by the Secretary. (b)RequirementThe Secretary shall—(1)establish and maintain a national strategic stockpile of personal protective equipment for use by first responders during an emergency declared under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) or under the National Emergencies Act (50 U.S.C. 1601 et seq.); and(2)make such personal protective equipment available, on a reimbursable basis, to first responder agencies.(c)ReimbursementIn lieu of reimbursement from a first responder agency under subsection (b), the Secretary may accept reimbursement from the State, or political subdivision thereof, in which the first responder agency is located..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 528 the following:Sec. 529. National strategic stockpile of personal protective equipment for first responders..4.Pre-disaster contractsThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall enter into contracts with suppliers of personal protective equipment (as defined in section 319F–2(a)(6)(B) of the Public Health Service Act (as amended by section 2)) for the procurement by the Federal Government of such equipment in the event of a public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), or under the National Emergencies Act (50 U.S.C. 1601 et seq.).5.Prohibition on procurement of personal protective equipment from covered foreign entities(a)Procurement prohibitionAn executive agency may not procure by contract, subcontract, grant, or cooperative agreement any personal protective equipment sourced, manufactured, or assembled in whole or in part by a covered foreign entity. To the extent possible, executive agencies shall procure personal protective equipment sourced, manufactured, or assembled in whole or in part in the United States.(b)Prohibition on use of Federal funds for foreign procurementNo Federal funds, whether made available by contract, grant, or cooperative agreement, may be used to procure personal protective equipment sourced, manufactured, or assembled in whole or in part by a covered foreign entity. (c)Effective dateThe prohibitions under subsections (a) and (b) shall take effect on the date that is one year after the date of the enactment of this Act.6.Ineligibility for Federal contracting as result of unreasonable failure to perform a contract for the procurement of personal protective equipmentAny Federal contractor or subcontractor determined by the head of an executive agency to have unreasonably failed to perform a contract for the procurement of personal protective equipment shall be ineligible to receive a Federal contract for a period of 10 years following such determination.7.DefinitionsIn this Act:(1)Covered foreign entityThe term covered foreign entity means—(A)a covered entity designated by the Secretary of Commerce;(B)an entity included on the Consolidated Screening List;(C)any entity that is subject to extrajudicial direction from a foreign government, as determined by the Secretary of Homeland Security; (D)any entity the Secretary of Homeland Security, in coordination with the Director of National Intelligence and the Secretary of Defense, determines poses a national security risk;(E)any entity domiciled in the People's Republic of China or subject to influence or control by the Government of the People’s Republic of China or the Communist Party of the People’s Republic of China, as determined by the Secretary of Homeland Security; or(F)any subsidiary or affiliate of an entity described in subparagraphs (A) through (D). (2)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code. (3)Personal protective equipmentThe term personal protective equipment has the meaning given such term in section 319F–2(a)(6)(B) of the Public Health Service Act (as amended by section 2).